Citation Nr: 1624864	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  15-35 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 and June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ initially informed the Veteran that his service treatment records were unavailable as they were fire-related; however, in August 2015, the AOJ informed the Veteran that they had again contacted the National Personnel Records Center (NPRC) in July 2015 and been instructed that the Veteran's complete unit information was needed.  The AOJ asked the Veteran to provide the unit information at that time and again emphasized the need for the unit information in its October 2015 Statement of the Case.  In response, the Veteran submitted his complete unit information on his Substantive Appeal Form 9, but no further action was taken by the AOJ.  The Veteran again submitted letters in March 2016 and May 2016, reiterating his complete unit information.  

As the AOJ has indicated to the Veteran that it would take steps to obtain or reconstruct his service treatment records upon receipt of the complete unit information, and the Veteran has now provided the necessary information, the Board finds that the claim should be remanded in order for the AOJ to complete the action. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain or reconstruct the Veteran's service treatment records using the complete unit information submitted by the Veteran in his Substantive Appeal Form 9, as well as in correspondence dated in March 2016 and May 2016. 

2.  Thereafter, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


